DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 is objected to because of the following informalities:  
In claim 7, in line 3, the term “the aging” should be changed to ---an aging --
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 8, in lines 1-2, the limitation “wherein the processor is further configured to estimate either one or both of the biological age and the aging level of blood vessels..”.  However, claim 1, from which claim 8 is dependent upon, sets forth in line 3, that “an aging level of the object” is estimated, and therefore it is unclear as to whether the biological age and/or the aging level of blood vessels is referring to the estimated “aging level of the object”, or is referring to a different aging level (i.e. is an aging level of the object unassociated with the biological level and aging level of blood vessels?), thereby rending the scope of the claim indefinite.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 5-8, 11 and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cole et al. (CA 2 550 816).
With regards to claims 1 and 11, Cole et al. disclose a method and an apparatus for estimating an aging level, the apparatus comprising:
a light emitter (24) configured to emit blue light to an object (pg. 4, lines 21-23; pg. 7, line 19-pg. 8, line 13, referring to, when the probe is utilized to determine chronological skin age, light in the range of 380 nm to 420 nm, which is within the blue light wavelength range of 380nm-500 nm (or 400nm-500nm as Applicant sets forth paragraph [0010] of their PG-Pub 2021/0169338) is used; Figure 2);
a light receiver (48, 102) configured to measure fluorescence emanating from the object (pg. 5, lines 3-10, referring to the detector (48) which senses the intensity of emitted or fluoresced light from the skin; pg. 7, lines 19-21; pg. 8, lines 9-10; Figures 2, 5); and
a processor (i.e. microprocessor/electronic circuitry) configured to estimate an aging level of the object based on the measured fluorescence and an aging level estimation model (i.e. see Figures 8, 9 which present graphs showing a correlation between age and skin fluorescence and thus serves as an aging level estimation model) (pg. 11, lines 3-21, referring to the determination of the extent of photodamage being conducted by measuring the 400nm excitation/500nm fluorescence emission on two skin sites, wherein the difference in fluorescence between the two sites correlates with skin age and chronological age (i.e. aging level); further referring to electronic circuitry dong the computations to determine the ratio and correlate the results versus age, wherein the probe can be utilized to measure skin age and degree of photodamage; claims 3 and 22, referring to the probe and method for measuring age);  Figures 2, 8-9). 
With regards to claims 5 and 14, Cole et al. disclose that the light emitter is further configured to emit the blue light having a single wavelength or a plurality of wavelengths (pg. 7, line 19-pg. 8, line 13, referring to the excitation light being a “range” of wavelengths (i.e. 380 nm – 420 nm), which corresponds to blue light having a plurality of wavelengths).
With regards to claims 6 and 15, Cole et al. disclose that the light emitter comprises a light source (i.e. light or optical radiation sources (24)) configured to emit a light (pg. 4, lines 21-23; Figure 2), and a low-pass filter or a band-pass filter, the low-pass filter being configured to pass a wavelength of 500 nm or less of the light emitted from the light source, the band-pass filter being configured to pass a wavelength range of 400 nm to 500 nm of the light emitted from the light source (pg. 7, line 21-pg. 8, line 9, referring to the use of a band pass filter (78), which is configured to pass wavelengths including 400 to 420nm, which falls within the claimed 400nm to 500nm range; alternatively, referring to the UV 400 cut-off filter, which limits exposure to UV radiation), and wherein the light emitter is further configured to emit the light having the wavelength of 500 nm or less, or the light in the wavelength range of 400 nm to 500 nm, as the blue light (pg. 7, line 21-pg. 8, line 13, referring to emitting light having the wavelength of 380 to 420nm, which is 500 nm or less and in the wavelength range of 400 nm to 500 nm).
With regards to claim 7, Cole et al. disclose that the aging level estimation model comprise a regression model which defines at least one of a first correlation between the fluorescence and a biological age and a second correlation between the fluorescence and the aging level of blood vessels (see Figures 8-10, which depict a regression model (i.e. plot in Figures 8-10 which depicts the relationship/correlation between fluorescence measurements and chronological skin age (i.e. biological age) as a [linear] regression model).
With regards to claim 8, Cole et al. disclose that the processor is further configured to estimate either one or both of the biological age (i.e. chronological skin age) and the aging level of blood vessels by using the regression model (pg. 11, lines 3-21, referring to electronic circuitry dong the computations to determine the ratio and correlate the results versus age, wherein the probe can be utilized to measure skin age and degree of photodamage; claims 3 and 22, referring to the probe and method for measuring age);  Figures 2, 8-9).

Claim(s) 1, 3, 5, 7-8, 11, 14 and 18  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamanaka et al. (WO 2011/040599).  Note that Examiner refers to the machine-generated English translation of Yamanaka et al..
With regards to claims 1, 11 and 18, Yamanaka et al. disclose a method and an apparatus for estimating an aging level, the apparatus comprising:
a light emitter (8) configured to emit blue light to an object (pg. 3, 2nd paragraph, referring to suitable excitation wavelengths being in the 315 to 600 nm range, which includes blue light; pg. 3, 3rd to last paragraph, referring to the excitation light source (8); further, see pg. 4, 2nd paragraph and 3rd to last paragraph, referring to plurality of light sources (31) and/or the optical fiber (7), which serves as an additional light source, and therefore there are a plurality of light sources [claim 18]; Figure 1);
a light receiver (9) configured to measure fluorescence emanating from the object (pg. 3, 3rd to last paragraph, referring to the detector (9) which detects fluorescence; pg. 10, 5th to last line, referring to the detector (9) being a spectrometer; pg. 5, 3rd to last paragraph; Figure 1); and
a processor (5) configured to estimate an aging level of the object based on the measured fluorescence and an aging level estimation model (pg. 5, 3rd to last paragraph, referring to the detected results being analyzed and data processed using the control device (5); pg. 9, last paragraph-pg. 10, first paragraph, referring to deriving the aging degree of blood vessels by analyzing the fluorescence and by the correlation between the fluorescence intensity and accumulated amount of AGEs and the correlation information between the accumulated amount of AGEs and the aging degree of the blood vessel, wherein the correlation information serves as an aging level estimation model).
With regards to claim 3, Yamanaka et al. disclose that the light receiver comprises either one or both of a spectrometer and an image sensor (pg. 10, 5th to last line, referring to the detector (9) being a spectrometer; pg. 4, 2nd to last paragraph, referring to using a CCD array or a CMOS image sensor to detect fluorescence). 
With regards to claims 5 and 14, Yamanaka et al. disclose that the light emitter is further configured to emit the blue light having a single wavelength or a plurality of wavelengths (pg. 3, 4th paragraph, referring to a width/range of wavelengths (i.e. plurality of wavelengths) being emitted).
With regards to claim 7, Yamanaka et al. disclose that the aging level estimation model comprises a regression model which defines at least one of a first correlation between the fluorescence and a biological age and a second correlation between the fluorescence and the aging level of blood vessels (pg. 9, last paragraph-pg. 10, first paragraph, referring to deriving the aging degree of blood vessels by analyzing the fluorescence and by the correlation between the fluorescence intensity and accumulated amount of AGEs and the correlation information between the accumulated amount of AGEs and the aging degree of the blood vessel).
With regards to claim 8, Yamanaka et al. disclose that the processor is further configured to estimate either one or both of the biological age and the aging level of blood vessels by using the regression model (pg. 9, last paragraph-pg. 10, first paragraph, referring to deriving the aging degree of blood vessels by analyzing the fluorescence and by the correlation between the fluorescence intensity and accumulated amount of AGEs and the correlation information between the accumulated amount of AGEs and the aging degree of the blood vessel).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamanaka et al. as applied to claims 1, 11 and 18 above, and further in view of Hull et al. (US Pub No. 2005/0148834).
With regards to claim 2, 12 and 19, as discussed above, Yamanaka et al. meet the limitations of claims 1, 11 and 18.  However, they do not specifically disclose that the processor is further configured to correct the measured fluorescence based on either one or both of a first intensity of the blue light emitted from the light emitter and a second intensity of the blue light reflected from the object.  
Hull et al. disclose providing spectral correction based upon the tissue optics of each subject in order to reveal the intrinsic fluorescence spectra of the molecules of interest and correcting for lamp intensity fluctuations, wherein the fluorescence values are corrected using the excitation lamp intensity (i.e. an intensity (i.e. first intensity) of the emitted light from the light emitter) (paragraphs [0048]-[0052]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the processor of Yamanaka et al. be further configured to correct the measured fluorescence based on either one or both of a first intensity of the blue light emitted from the light emitter and a second intensity of the blue light reflected from the object, as taught by Hull et al., in order to reveal the intrinsic fluorescence spectra and correct for lamp intensity fluctuations (paragraphs [0048]-[0052]). 

Claim(s) 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamanaka et al. as applied to claims 3 and 11 above, and further in view of Cole et al..
With regards to claims 4 and 13, as discussed above, Yamanaka et al. meet the limitations of claims 3 and 11.  Yamanaka et al. further disclose that the at least one of hte spectrometer and the image sensor is configured to measure the fluorescence based on a received light beam having the wavelength of 500nm or greater (pg. 3, 4th paragraph).
 However, Yamanaka et al. do not specifically disclose that the light receiver further comprises a high-pass filter configured to pass a light beam having a wavelength of 500 nm or greater, among a plurality of light beams emanating from the object.  
Cole et al. disclose that, when measuring chronologic skin age, the detector may include a filter configured to block out wavelengths below 470nm (note that such a filter is a high-pass filter that can pass a light beam having a wavelength of 500 nm or greater) (pg. 8, lines 9-13).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the light receiver of Yamanaka et al. to further comprise a high-pass filter configured to pass a light beam having a wavelength of 500 nm or greater, among a plurality of light beams emanating from the object, as taught by Cole et al., in order to block out wavelengths below 470 nm and thus provide appropriate detection light for measuring chronologic skin age (pg. 8, lines 9-13).

Claim(s) 9-10, 16-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamanaka et al. as applied to claims 1, 11 and 18 above, and further in view of Yamanaka’78 (WO 2011/114578).
With regards to claims 9-10, 16-17 and 20, as discussed above, Yamanaka et al. meet the limitations of claims 1, 11 and 18.  However, they do not specifically disclose that the processor is further configured to predict either one or both of a risk of cardiovascular disease and a risk of aging-related disease of a user based on the estimated aging level and that their apparatus further comprises an output interface configured to output at least one of hte estimated aging level, the risk of cardiovascular disease and the risk of aging-related disease.  
Yamanaka’78 discloses a probe illuminating a specific region/location on an organism with excitation light and receiving fluorescent light generated as a result of the illumination (Abstract). A blood vessel age can be determined and can be compared to the actual age of the user to provide information about vascular health status (i.e. risk of cardiovascular disease) of the user (pg. 31, 2nd paragraph – pg. 32, last paragraph).  By presenting the results to a user, via a display, the subject’s awareness of health management and motivation to maintain the current status increase, thus providing an effective health management tool (pg. 32, 2nd to last paragraph; pg. 35, 4th-7th paragraphs; pgs. 29-31).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the processor of Yamanaka et al. be further configured to predict either one or both of a risk of cardiovascular disease and a risk of aging-related disease of a user based on the estimated aging level and have the apparatus of Yamanaka further comprises an output interface configured to output at least one of the estimated aging level, the risk of cardiovascular disease and the risk of aging-related disease, as taught by Yamanaka’78, in order to increase the subject’s awareness of health management and motivation to maintain the current status, thus providing an effective health management tool (pg. 32, 2nd to last paragraph).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Johnson et al. (US Pub No. 2014/0235972) disclose an apparatus for determining properties of in vivo tissue from spectral information collected from the tissue, wherein age dependence on skin fluorescence is depicted in Figure 28 (Abstract; Figure 28). 
Chang et al. (US Pub No. 2004/0064053) discloses a method of detecting a tissue abnormality, wherein increased fluorescence intensity is found with increasing age and menopausal status (Abstract; paragraph [0042]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number is (571)272-1957. The examiner can normally be reached Monday-Friday 9:00 AM - 5:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE L FERNANDEZ/           Primary Examiner, Art Unit 3793